Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/18/2022 has been entered.
The claims 1, 8 and 15 have been amended. Claims 1-20 are pending.
Response to Amendment
Applicant’s amendments and arguments have been considered. However, the double patenting rejection is withdrawn because 16/668,565 is no longer pending.
Applicant’s amendments and arguments have been considered. However, the 101 rejection remains.
 Applicant’s arguments have been considered. However, the 103 rejection remains.
Response to Argument
With respect to the 101 arguments, Applicant argues that the amendments of the claims “indicate that the machine learning models are trained using sampled training sets” and “integrate the claims into practical application by improving the functioning of a computer” (See Remarks at pg. 8). However, Examiner respectfully disagrees. The recitation of “using a machine learning model trained” for analyzing demographic information is merely implicit and applied as a mathematical calculation. Applicant’s claimed invention does not identify possession of an inventive machine learning algorithm that improves the functioning of the machine. Rather, the Applicant’s Specification identifies that a “plurality of machine learning algorithms may be supervised machine learning algorithms including, but are not limited to, support vector machines, linear regression, logistic regression, naive Bayes, linear discriminant analysis, decision trees, k-nearest neighbor algorithm, neural networks, and similarity learning. It should be understood by those of ordinary skill in the art that these are merely example supervised machine learning algorithms and that other supervised machine learning algorithms may be used in accordance with aspects of the present disclosure” (See Specification ¶0032). Therefore, any generic and well-understood machine learning algorithm can be used to carry out the claimed steps of the invention.

With respect to the 101 rejection, Applicant argues that Examiner “suggest the use of generic computing devices such as processors, etc., through the recitation of "processor" makes the claimed subject matter ineligible because it purportedly "implements the abstract idea in the manner of 'apply it' and constrains the abstract idea to a particular technological environment" (Remarks at pg. 9). However, Examiner notes that the use of generic components does not doom the claims. The use of a “processor;” a “system comprising memory that stores instructions and a processor configured to execute the instructions that cause the processor;” and “non-transitory program storage device having instructions stored thereon and at least one computing device” where mere instructions are provided to implement an abstract idea or they’re merely used as a tool to perform an abstract idea indicates that the additional elements do not integrate the abstract idea into a practical application. Additionally, regarding the use of machine learning models, Applicant’s claimed invention does not identify possession of an inventive machine learning algorithm that improves the functioning of the machine. Rather, the claims recite a mere mention and application of a generic machine learning algorithm to perform the abstract idea, which generally links the abstract idea to machine learning technologies.


With respect to the 103 arguments, Applicant argues that Wu in view of Ghani fails to disclose the amended claimed invention (See Remarks at pgs. 11-12). Examiner notes that this argument is now moot, as the rejection has been updated to be rejected by Wu et al. (US Patent Application Publication, 2019/0287685, hereinafter referred to as Wu) in view of Sorensen. (US Patent Application Publication, 2020/0004765). See the updated rejection below.
Continuation

This application is a continuation application of U.S. application no. 16/668,565 filed on 10/30/2019 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Claim Objections
Claims 16-20 are objected to because of the following informalities: Independent claim 15 is directed to a non-transitory program storage device.  Dependent claims 16-20 all begin by reciting “The method non-transitory program storage device of claim …,” which should be corrected to remove “method” so that claims 16-20 recite “The non-transitory program storage device of claim…” Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
In accordance with Step 1, it is first noted that the claimed computer-implemented method in claims 1-7; the claimed system in claims 8-14 and the claimed non-transitory program storage device in claims 15-20 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 1-20.
In accordance with Step 2A, Prong One, claims 1-20 are rejected because the claimed invention is directed to the abstract idea of determining an order to be charged without significantly more. The independent claim(s) recite(s):
receiving the data file containing a plurality of fields of demographic information from plurality of a third-party sources, the data files having inconsistent or mislabeled nomenclatures with one another for one or more fields of the plurality of fields or spurious demographic information; 
analyzing a heading identifying a field of demographic information in the data files… to identify different types demographic information; 
generating a score indicating a probability that each of the plurality of fields of demographic information was identified correctly; and
 generating a revised data file labeling each of the plurality of fields of demographic information based on the identified type
The above-recited limitations viewed as an abstract idea are mental processes (i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion)). Specifically, the recited claimed limitations set forth an arrangement observed information (i.e. demographic information) is evaluated to determine and revise mislabeled nomenclatures and incorrectly identified demographic information. 
According to Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the use of a processor; a system comprising memory that stores instructions and a processor configured to execute the instructions that cause the processor; and non-transitory program storage device having instructions stored thereon and at least one computing device for receiving/transmitting data (i.e. “receiving a data file containing a plurality of fields of demographic information;” etc.); and processing data (i.e. “analyzing the data file;” “generating a score;” “generating a revised data file;” etc.) and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. Using a processor; a system and non-transitory program storage device to receive and process data resulting from this kind of evaluative analysis merely implements the abstract idea in the manner of “apply it” and constrains the abstract idea to a particular technological environment. Additionally, the claim recites the additional element, “a machine learning model trained according to sampled training sets to distinguish between each of the plurality of fields of demographic information, the machine learning model being based on a plurality of machine learning algorithms to identify different types demographic information.” The recitation of “using a machine learning model trained” for analyzing demographic information is merely implicit and applied as a generic mathematical calculation. Examiner notes that Applicant’s Specification describes machine learning models as “supervised machine learning algorithms including, but are not limited to, support vector machines, linear regression, logistic regression, naive Bayes, linear discriminant analysis, decision trees, k-nearest neighbor algorithm, neural networks, and similarity learning” (See Specification, ¶0032). According to the Applicant’s Specification, any generic machine learning model may be used to implement the abstract idea. Accordingly, the “a machine learning model trained according to sampled training sets to distinguish between each of the plurality of fields of demographic information, the machine learning model being based on a plurality of machine learning algorithms to identify different types demographic information” generally links the use of the judicial exception to machine learning technologies.
In accordance with Step 2B, the claim recites the additional elements – a “processor;” a “system comprising memory that stores instructions and a processor configured to execute the instructions that cause the processor;” “non-transitory program storage device having instructions stored thereon and at least one computing device;” and “machine learning model trained according to sampled training sets to distinguish between each of the plurality of fields of demographic information, the machine learning model being based on a plurality of machine learning algorithms to identify different types demographic information.” The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive and process data and thus do not provide an inventive concept in the claims. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is noted in the Applicant’s Specification that “various embodiments may be implemented, for example, using one or more well- known computer systems” and “computer system 800 may also be any of a personal digital assistant (PDA), desktop workstation, laptop or notebook computer, netbook, tablet, smart phone, smart watch or other wearable, appliance, part of the Internet-of-Things, and/or embedded system, to name a few non-limiting examples, or any combination thereof that” (See Specification ¶0051 and 0060).  Also, as evidence of generic machine learning modeling and an indication that the claimed invention does not amount to significantly more, it is noted in the Applicant’s Specification that “in some embodiments, the plurality of machine learning algorithms may be supervised machine learning algorithms including, but are not limited to, support vector machines, linear regression, logistic regression, naive Bayes, linear discriminant analysis, decision trees, k-nearest neighbor algorithm, neural networks, and similarity learning. It should be understood by those of ordinary skill in the art that these are merely example supervised machine learning algorithms and that other supervised machine learning algorithms may be used in accordance with aspects of the present disclosure” (See Specification at ¶0032). As additional evidence, the courts have recognized that “receiving, processing, and storing data;” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (MPEP 2106.05d (II)). Therefore, from the interpretation of the MPEP, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.
The dependent claims 2-7; 9-14 and 16-20 recite elements that narrow the metes and bounds of the abstract idea. Specifically, claims 2-7; 9-14 and 16-20 further limit the observed information that’s evaluated to decide the mislabeled nomenclatures and incorrectly identified demographic information. Claims 2-7; 9-14 and 16-20 do not practically apply the judicial exception or provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Patent Application Publication, 2019/0287685, hereinafter referred to as Wu) in view of Sorensen. (US Patent Application Publication, 2020/0004765).

As per Claim 1, Wu discloses a computer-implemented method of identifying demographic information in a data file, comprising: 
a)	receiving, at the processor, the data file containing a plurality of fields of demographic information from… the data file having inconsistent or mislabeled nomenclatures with one another for one or more fields of the plurality of fields or spurious demographic information (Wu: ¶0003, 0024, 0038-0040 and 0049: Electronic medical records containing demographic information and a patient’s history of present illness (HPI’s) are collected from a third-party source (see ¶0049) and analyzed. An HPI classifier receives unprocessed medical records for preprocessing by a natural language processor. A tokenizer converts each word or group of words in the medical record into a token. The tokenizer can analyze the shape of words or phrases (i.e. metadata) using simple rules to develop a token (which represents a type of demographic information, such as name, location, date, etc.).  The tokenizer can tokenize names and titles together (e.g., "Dr. Smith") and/or certain medical abbreviations/nomenclatures (e.g., "obstructive sleep apnea," "cardiac arrest," and "Type 2 diabetes.") and even nomenclatures that have different meanings depending on context (i.e. “pt” can refer to “patient” or “physical therapy”).).
b)	analyzing, at the processor,…the data file using a machine learning model trained according to sampled training sets to distinguish between each of the plurality of fields of demographic information, the machine learning model being based on a plurality of machine learning algorithms to identify different types demographic information (Wu: ¶0003, 0024, 0031, 0038-0040, 0044-0045: Electronic medical records containing demographic information and a patient’s history of present illness (HPI’s) are analyzed. An HPI classifier receives unprocessed medical records for preprocessing by a natural language processor. A tokenizer converts each word or group of words in the medical record into a token. The tokenizer can analyze the shape of words or phrases using simple rules to develop a token (which represents a type of demographic information, such as name, location, date, etc.). A tensor generator vectorizes each token and inputs them into the machine learning model (e.g., the neural network). The neural network outputs a vector including values corresponding to the presence of each HPI classification/label element in an input. The neural network is trained using the preprocessed HPI(s) and HPI classification(s) (e.g., collectively referred to as the samples). See ¶0045 where the neural network can be a part of a larger neural network [model based on a plurality of machine learning algorithms]. See ¶0082 for the model trained with a training set.).
d)	generating, at the processor, a revised data file labeling each of the plurality of fields of demographic information based on the identified type (Wu: ¶0003, 0031, 0049, 0062-0068: A machine learning model can be trained to validate its correct operation of processing and generating a classification/label of medical records (i.e. demographic information or medical history). A model evaluator can monitor and evaluate third-party medical records (i.e. demographic information or medical history) for misclassification. Accordingly, a medical system can transmit a corrective action (i.e. generate, update, or delete medical record) as a feedback notification to the data source (i.e. third party).);  

Wu does not explicitly disclose; however, Sorensen discloses:

a)	a plurality of third-party sources (Sorensen: ¶0011 and 0026-0029: Multiple data sources including external data sources may be used to retrieve metadata regarding demographic information of an identifying person.)

b)	analyzing, at the processor, a heading identifying a field of demographic information in the data file using a machine learning model trained (Sorensen: ¶0045-0046 and 0049-0050: A trained machine learning model may be applied to unstructured data to identify one or more pieces of contact information, whereas contact information includes demographic information such as complete person name, a postal address, a job title, email address, etc. See example in ¶0050 where a heading is analyzed for identified demographic information.),

c)	generating, at the processor, a score indicating a probability that each of the plurality of fields of demographic information was identified correctly (Sorensen: Fig. 1B and ¶0012: The text portions may be processed to identify potential segments of text that may be converted to structured text. For example, the text portions include person details such as names, contact information, and the like. Each segment of text may be assigned classification metadata and a confidence score indicating the likelihood (represented as a probability), based on previous training, that the classification is correct.);  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wu with Sorensen’s machine learning model for classifying an individual’s data because the references are analogous/compatible, since each is directed toward features of predicting erroneous data in demographic records, and because incorporating G Sorensen’s machine learning model for classifying an individual’s data in Wu would have served Wu’s pursuit of monitoring data for misclassifications and determining a probability of misclassification (See Wu, ¶0049, 0064 and 0093); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 8 and 15 recite limitations already addressed by the rejection of Claim 1; therefore, the same rejection applies. Also, Wu discloses, in at least ¶0054, implementing the method on a system with machine readable instructions embodied in software stored on a non-transitory computer readable storage medium and executed on a processor. See also, ¶0038-0039, where demographic information, such as names, are identified in an HPI file.

As per Claim 2, Wu in view of Sorensen discloses the method of claim 1, wherein analyzing the data file comprises analyzing semantic content of each of the plurality of fields of demographic information to identify the different types of demographic information (Wu: ¶0003, 0024 and 0038-0040: Electronic medical records containing demographic information and a patient’s history of present illness (HPI’s) are analyzed. An HPI is recorded by a different healthcare professional, the writing style (e.g., punctuation, abbreviations, word choice, sentence structure, etc.) of each narrative can vary. The HPI’s often contain high occurrences of medical terms, abbreviations and named entities which often have different meanings depending on the context. For example, "pt" can refer to either "patient" or "physical therapy" depending on the context. Also, HPIs often contain extensive use of numbers with different semantic meanings. For examples, the phrases "last colonoscopy was 2009," "the pain lasts 5 minutes," and "Type 2 Diabetes" all contain numbers with different semantic meanings (e.g., a date, a duration and a classification of disease, respectively). To properly classify the medical records and HPI information, an HPI classifier receives unprocessed medical records for preprocessing by a natural language processor. A tokenizer converts each word or group of words in the medical record into a token. The tokenizer can analyze the shape of words or phrases using simple rules to develop a token (which represents a type of demographic information, such as name, location, date, etc.).
Claims 9 and 16 recite limitations already addressed by the rejection of Claim 2; therefore, the same rejection applies. 
As per Claim 3, Wu in view of Sorensen discloses the method of claim 1, wherein analyzing the data file comprises analyzing a shape of each of the plurality of fields of demographic information to identify the different types of demographic information (Wu: ¶0003, 0024 and 0038-0040: Electronic medical records containing demographic information and a patient’s history of present illness (HPI’s) are analyzed. An HPI classifier receives unprocessed medical records for preprocessing by a natural language processor. A tokenizer converts each word or group of words in the medical record into a token. The tokenizer can analyze the shape of words or phrases using simple rules to develop a token (which represents a type of demographic information, such as name, location, date, etc.). The named entity recognizer scans the tokenized records for numbers, dates, named entities, medical terms, abbreviations, and/or misspelling and replaces these elements with standardized tokens. As an example, “Mar. 12, 2018” is replaced with three tokens representing month, day and year, namely "DATE," "DATE," and "DATE," respectively.). 
Claims 10 and 17 recite limitations already addressed by the rejection of Claim 3; therefore, the same rejection applies.
As per Claim 4, Wu in view of Sorensen discloses the method of claim 1, wherein analyzing the data file comprises analyzing metadata of each of the plurality of fields of demographic information to identify the different types of demographic information (Wu: ¶0003, 0024 and 0038-0040: Electronic medical records containing demographic information and a patient’s history of present illness (HPI’s) are analyzed. An HPI classifier receives unprocessed medical records for preprocessing by a natural language processor. A tokenizer converts each word or group of words in the medical record into a token. The tokenizer can analyze the shape of words or phrases (i.e. metadata) using simple rules to develop a token (which represents a type of demographic information, such as name, location, date, etc.). The named entity recognizer scans the tokenized records for numbers, dates, named entities, medical terms, abbreviations, and/or misspelling and replaces these elements with standardized tokens.).  
Claims 11 and 18 recite limitations already addressed by the rejection of Claim 4; therefore, the same rejection applies.

As per Claim 5, Wu in view of Sorensen discloses the method of claim 4, wherein the metadata includes each nomenclature of each of the plurality of fields of demographic information (Wu: ¶0003, 0024 and 0038-0040: Electronic medical records containing demographic information and a patient’s history of present illness (HPI’s) are analyzed. An HPI classifier receives unprocessed medical records for preprocessing by a natural language processor. A tokenizer converts each word or group of words in the medical record into a token. The tokenizer can analyze the shape of words or phrases (i.e. metadata) using simple rules to develop a token (which represents a type of demographic information, such as name, location, date, etc.).  The tokenizer can tokenize names and titles together (e.g., "Dr. Smith") and/or certain medical abbreviations/nomenclatures (e.g., "obstructive sleep apnea," "cardiac arrest," and "Type 2 diabetes.") and even nomenclatures that have different meanings depending on context (i.e. “pt” can refer to “patient” or “physical therapy”)).  

Claims 12 and 19 recite limitations already addressed by the rejection of Claim 5; therefore, the same rejection applies.
As per Claim 6, Wu in view of Sorensen discloses the method of claim 1, wherein, in response to identifying different ones of the plurality of fields of demographic information, the method further comprises cross-checking at least one of the plurality of fields of demographic information against known demographic information (Wu: ¶0003, 0024, 0038-0040, 0044-0045, 0062: Electronic medical records containing demographic information and a patient’s history of present illness (HPI’s) are analyzed. An HPI classifier receives unprocessed medical records for preprocessing by a natural language processor. A tokenizer converts each word or group of words in the medical record into a token. The tokenizer can analyze the shape of words or phrases (i.e. metadata) using simple rules to develop a token (which represents a type of demographic information, such as name, location, date, etc.).  A tensor generator vectorizes each token and inputs them into the machine learning model (e.g., the neural network). The neural network is trained using the preprocessed HPI(s) and HPI classification(s) (e.g., collectively referred to as the samples). The samples are divided such that are some of the samples are used for training and some are used for validation (e.g., cross-checking to confirm the model works after training). Known outcomes/results can be used to verify performance of the training model, which can also be validated with a test data set. In some examples, a set of known, "gold standard", or other reference data can be divided into a training data set to train the model and a test data set to test the trained network model to validate its correct operation.). 
Claims 13 and 20 recite limitations already addressed by the rejection of Claim 6; therefore, the same rejection applies.

As per Claim 7, Wu in view of Sorensen discloses the method of claim 1, further comprising transmitting the revised data file to the third-party (Wu: ¶0003 and 0049, 0062-0068: A machine learning model can be trained to validate its correct operation. A model evaluator can monitor and evaluate third-party medical records (i.e. demographic information or medical history) for misclassification. Accordingly, a medical system can transmit a corrective action (i.e. generate, update, or delete medical record) as a feedback notification to the data source (i.e. third party).);

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ramachandran et al. (US 2016/0314123): Identifying entities in semi-structured content is described. A system assigns a corresponding entity type based on a corresponding entity type score for each token in a sequence of tokens in semi-structured content, based on multiple entity types, wherein each token is a corresponding character set. The system assigns a corresponding boundary type based on a corresponding boundary type score for each token in the sequence of tokens, based on a begin boundary type or a continue boundary type. The system identifies an entity based on a corresponding entity type score and a corresponding boundary type for each token in the sequence of tokens. The system outputs the sequence of tokens as an identified set of entities based on the identified entity.

Huddar et al. (Predicting Complications in Critical Care Using Heterogeneous Clinical Data): Digitized clinical data in electronic medical records can be effectively used to develop machine learning models to identify patients at risk of complications. However, clinical data from heterogeneous sources within hospitals pose significant modeling challenges such as inconsistent abbreviations. This paper addresses a preprocessing technique for extracting features from informal clinical notes used in a classification model to identify patients at risk of developing complications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683